Citation Nr: 1116754	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
      
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the Veteran's claims.  The Veteran filed a notice of disagreement in November 2009, and the RO issued a statement of the case dated in April 2010.  The Veteran filed a substantive appeal in April 2010.  The Veteran's claims file has been transferred to the Muskogee, Oklahoma RO.

In March 2011, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Acting Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus that are due to service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

The Veteran's service treatment records do not indicate hearing loss or tinnitus in service.  The Veteran's separation examination indicates that the Veteran's hearing acuity was normal in all respects.  However, a March 2005 VA treatment note reflects that the Veteran had frequent ear infections.  The Veteran was noted to have a history of four years in the military as a radio mechanic and operator.  The signal over the radio was noted to be loud sometimes.  The Veteran was indicated, after testing, to have bilateral hearing loss for VA purposes.   

In May 2007, the Veteran was prescribed hearing aids.  In November 2009, a private audiologist noted that the Veteran complained of intermittent tinnitus, described as a shrill sound in both ears.  The Veteran reported that he was exposed to hazardous noise in service from aircraft and in his position as a radio mechanic.  After service, the Veteran reported working in sales.  The Veteran was diagnosed with bilateral hearing loss and tinnitus.  He was noted to have used hearing aids for the past 10 years.  The provider stated that "[a]fter reviewing the Veteran's service history, it is at least as likely as not that at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."

The Veteran also testified before the Board.  In his testimony, the Veteran indicated that he wore no hearing protection in service and that he was exposed to loud noises from the diesel generators used to power the radios that were used in service.  The Veteran also indicated that he would service these generators and that they did not use mufflers.  He also indicated noise exposure from loud vehicles.  After service the Veteran worked in sales and marketing.  He indicated that his hearing grew gradually worse after service.  

In this regard, the Board notes that the audiological evaluations in this case did not break down the puretone thresholds but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

Based on the foregoing, the Veteran should be afforded a VA examination to determine the current nature and likely etiology of his hearing loss.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to scheduling a VA examination, the RO should contact the Veteran and his representative and request that he identify all VA and non-VA health care providers who have rendered care for hearing loss or tinnitus and whose records are not already associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Contact the Veteran.  Request that he identify all non-VA health care providers who have treated the Veteran since service for hearing loss and/or tinnitus, and whose records are not yet associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

Ask the Veteran to list all VA facilities at which he has received care for hearing loss or tinnitus.  Assure that VA audiology records for each identified facility are associated with the VA claims file.  

2.  Schedule the Veteran for VA audiologic and medical examination(s) as necessary to determine the current nature and likely etiology of the hearing loss and tinnitus.  The claims file should be made available to each examiner for review in conjunction with the examination.  The examiner should record a full history with regard to the Veteran's claimed noise exposure, and in particular whether the Veteran noticed a hearing loss as a result of a single acoustic trauma event or whether it was gradual over time.  The examiner should provide specific comments as to any relationship between the Veteran's claimed in-service noise exposure and the current hearing loss and tinnitus.  In so doing, the examiner should opine as to whether the Veteran's current hearing loss and tinnitus, if any, was at least as likely as not (a 50 percent or higher likelihood) incurred during, or was the result of active duty.  All indicated tests and studies should be accomplished and the findings then reported in detail.  In addition, the examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  

3.  Readjudicate the appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

